Motion Granted and Order filed April 14, 2020




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00650-CR
                              NO. 14-19-00651-CR
                                  ____________

                JASMYNE LAMARQUE VAUGHN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1590390 and 1590391

                                    ORDER

      Appellant’s court-appointed counsel filed a brief in which she concludes the
appeals are wholly frivolous and without merit. Appellant filed a motion requesting
to review the records so he may file a pro se brief. See Anders v. California, 386
U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). The
motion is granted.
      Accordingly, we hereby direct the judge of the 178th District Court to afford
appellant an opportunity to view the trial records in accordance with local procedure;
that the clerk of that court furnish the records to appellant on or before May 1, 2020;
that the clerk of that court certify to this court the date on which delivery of the
records to appellant is made; and that appellant file his pro se brief with this court
within thirty days of that date.

                                   PER CURIAM
Panel consists of Justices Christopher, Zimmerer, and Wise




                                          2